Citation Nr: 1422808	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  12-04 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence sufficient to reopen a claim seeking entitlement to service connection for an acquired psychiatric disorder has been submitted and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to February 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. The Veteran had a hearing before the Board in June 2012 and the transcript is of record.

The RO adjudicated the claim on the merits despite the May 1981 prior, final denial.  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim. See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims). Thus, the issue on appeal has been characterized as shown above.

The merits of the issue are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In a May 1981 rating decision, the RO denied service connection for a nervous condition; the Veteran was notified of the decision but did not file a notice of disagreement or submit any pertinent evidence within the appeal period.

2.  Evidence received after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the claim for service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Factual Background and Analysis

The Veteran's claim for service connection for a nervous condition was originally denied in a May 1981 rating decision because the RO at that time found the Veteran had only been diagnosed with a personality disorder, a developmental defect not eligible for service connection.  The Veteran did not appeal this decision or submit any pertinent evidence within the appeal period.

The evidence received after the expiration of the appeal period includes a private psychological evaluation dated November 2010 and a VA psychiatric examination dated April 2011 reflecting variously diagnosed disorders, to include depression and PTSD.  The November 2010 private examiner specifically found the Veteran likely had PTSD and depression as a result of his military service.

This evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it relates to an unestablished fact necessary to substantiate the claim.  Accordingly, it is new and material and reopening of the claim is warranted.


ORDER

The Board having determined that new and material evidence has been submitted, reopening of the claim for service connection for an acquired psychiatric disability is granted.


REMAND

The Veteran claims he has PTSD or some other acquired psychiatric disorder related to events during his service in Vietnam.  Although primarily stationed as an Embassy guard in Vietnam, he claims he was exposed to frightening events and encounters with hostiles.  The Veteran also testified as to an explosion in December 1975 during his time in Vietnam.

At the outset, the Board notes the RO did not send the Veteran an adequate duty to assist letter explaining the evidence necessary to substantiate the claim.  Corrective action is required.

The Veteran's military records confirm his service in Vietnam as an Embassy guard, but otherwise do not confirm any particular stressful circumstance.  While his service treatment records are silent as to any psychological treatment, shortly after service, in May 1975 (a mere three months after separation from service), the Veteran was seen for a possible psychoneurotic disease.  The Veteran claimed a history of exposure to malaria, although a malarial infection was ruled out.  At the time of discharge in June 1975, the Veteran was diagnosed with psychophysiological disease with multiple complaints.

In support of his claim, the Veteran submitted a private psychological report dated November 2010 where the examiner found although the Veteran was never in immediate danger, he was still exposed to horrific experiences in Vietnam and, therefore, a diagnosis of PTSD and major depression was rendered linked to his military service.  In contrast, the Veteran was afforded a VA examination in April 2011 where the examiner diagnosed the Veteran with polysubstance dependence and a mood disorder secondary to polysubstance dependence.  The VA examiner did not find a psychiatric condition related to the Veteran's military service.  Rather, the Veteran's "primary" diagnosis was noted as "anti-social personality disorder."

Curiously, neither the private nor the VA examiner mentioned the Veteran's 1975 treatment for psychophysiological disease or otherwise reconciled the conflicting opinions.  

The Veteran is competent to describe in service duties performed.  With regard to PTSD specifically, however, credible supporting evidence is required showing that the claimed in-service stressor occurred.  Lay evidence may be sufficient where the stressor is related to the Veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f).  With regard to other psychiatric diagnoses, however, corroborating evidence of the alleged stressor is not required.

The claims folder contains enough military documentation to confirm the Veteran's presence in Vietnam.  There is no objective confirmation, however, of the specific combat exposure he claims.  In light of the conflicting and incomplete medical evidence of record, a VA examination is necessary to reconcile his current diagnosis or diagnoses, to include personality disorders, PTSD and/or depression, and whether any found diagnosis is related to his in-service duties, to include working as an Embassy security guard in Vietnam.  Cf. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran corrective VCAA notice of the laws, regulations, and evidence necessary to substantiate his claim seeking entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Undertake appropriate development to obtain all available, outstanding records pertinent to the Veteran's claims, to include any private or VA treatment records since his May - June 1975 hospitalization to the present.  All efforts to obtain these records, including follow-up requests if appropriate, must be fully documented if any requested records are not obtained.

3.  Then, afford the Veteran a VA examination by a psychiatrist or psychologist.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner.

With respect to each acquired psychiatric disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.

A diagnosis of PTSD should be confirmed or ruled out.  If PTSD is diagnosed the examiner should identify the elements supporting the diagnosis, to include the stressor(s) resulting in the disorder.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for the diagnosis.

If a personality disorder is diagnosed, the examiner must provide an opinion as to whether the personality disorder was aggravated (permanently worsened) beyond the natural progression of such a disorder by his military service.  

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  The examiner is also specifically asked to address the Veteran's May 1975 to June 1975 hospitalization for, among other things, a psychophysiological disease.  The examiner is also asked to reconcile all conflicting medical opinions in the record, to include the private November 2010 opinion and the April 2011 VA examination.

The rationale for all opinions expressed must be provided.  

If any required opinion cannot be provided, the examiner should explain why.  In particular, if an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  The RO or the AMC should also undertake any other development it determines to be warranted.  If any development actions taken are deficient, corrective action must be taken.

5.  The Veteran must be advised of the importance of reporting to the VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

6.  Then, readjudicate the Veteran's reopened claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and an appropriate period of time for response before returning the case to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


